Citation Nr: 1203661	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension.

2.  Entitlement to service connection for tissue damage of the upper back, neck, and arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for special monthly pension and service connection for tissue damage to the upper back, neck, and arms.

In December 2010 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In December 2010 and June 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in December 2010 and June 2011 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that further development is required before deciding the claims on appeal.

In a July 2006 VA individual therapy note, the Veteran indicated that he had a pending appeal for entitlement to disability benefits from the Social Security Administration (SSA), and during the December 2010 hearing, he testified that he was receiving Social Security benefits.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand, the records from SSA should be requested because they may be relevant to his claim for special monthly pension.

The Veteran should also be afforded a VA skin diseases examination to determine the nature of his claimed skin disability and to obtain an opinion as to whether such is possibly related to service.  He contends that he has had rashes and itching on his upper back, neck, and arms two or three times a month since a JP-4 fueling accident during active duty.  Service treatment records show complaints and treatment for a skin rash on his right ear in December 1973, chemical burns on his left arm in June 1975, and heat rash on his arms and shoulder in December 1975.  In October 1976 he reported that JP-4 fuel spilled on his skin seven days prior.  On examination, skin on his arm and ankle were dry.  The assessment was xerosis secondary to JP-4 fuel.  Two days later, he complained that he was still having skin irritation from the JP-4 fuel, which spilled over his whole body.  The assessment included contact dermatitis.  Subsequent service treatment records showed additional complaints and treatment for itching and dry skin, diagnosed as xerosis, dry skin, and allergic dermatitis.  In addition, service treatment records showed treatment for a fungal infection in the groin area, for which the Veteran is service connected, and visits during service to the shaving clinic for pseudofolliculitis barbae.

In a February 2009 VA skin diseases examination to evaluate the Veteran's service-connected fungal infection of the groin, the examiner opined that the skin conditions found on examination to include dermatitis, eczema, seborrheic dermatitis, and keratosis seborrheic skin condition of the head, chest, trunk, and legs were unrelated to his dermatophytosis of the groin.  Because the February 2009 opinion did not address whether any of the current skin disorders was related to any of the Veteran's complaints of skin problems during service, another VA skin diseases examination is warranted.

The Veteran also claims entitlement to special monthly pension.  In December 2010 he testified that an outreach nurse checks his blood pressure at his home and that someone usually shops for food for him.  The Board notes that the Veteran presented for his hearing unaccompanied and indicated he took the bus to get to the hearing.  In addition, he testified that he goes to church.

The Veteran was afforded a VA aid and attendance or housebound examination in April 2009, and the examiner concluded that daily skilled or unskilled services were not indicated for the Veteran, and he was not housebound.  In correspondence dated in June 2009, the Veteran asserted that several medical problems were overlooked during the April 2009 examination, including depression with memory loss and tremors, migraine headaches, sleep disorders, chronic obstructive pulmonary disease, lower back pain, a right ear problem, dizziness, and hemorrhoids.  The Board finds that an additional VA examination would help in addressing this claim.

The AMC/RO also should obtain any relevant, ongoing VA treatment records from the Pittsburgh VA medical center dated since May 2011 to the present because they may be relevant to his claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a skin disorder.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records from the Pittsburgh VA medical center dating since May 2011 should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

3.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA skin diseases examination performed by a dermatologist to determine the nature and etiology of his claimed skin disorder affecting the upper back, neck, and arms.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the dermatologist in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the dermatologist should list all diagnosed skin disorders identified on examination.  The dermatologist is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder is related to active military service, including an October 1976 JP-4 fuel spill over the Veteran's entire body and his complaints during service of dry, itching skin.  A medical analysis and rationale must be included with the requested opinion.    

4.  After completion of directives #1 and #2 above to the extent possible, schedule the Veteran for VA general medical examination and an aid and attendance/housebound examination.  The claims file should be made available to any examiner in conjunction with examination. 

The examiner(s) should describe all the Veteran's health problems, both mental and physical, and their impact on his ability to perform the functions of daily living.  All indicated tests and studies should be done, and all findings should be reported in detail.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

